Citation Nr: 0103523	
Decision Date: 02/06/01    Archive Date: 02/14/01

DOCKET NO.  99-17 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
low back strain.

2.  Entitlement to service connection for bilateral flat 
feet.

3.  Entitlement to service connection for hepatitis.

4.  Entitlement to service connection for chronic gastritis.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1980 to August 
1983 and from May 1985 to January 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.


FINDINGS OF FACT

1.  Service connection for low back strain was denied by the 
RO in February 1996; the veteran failed to appeal that 
decision.

2.  Evidence received since the February 1996 RO decision, 
when considered alone or in conjunction with all of the 
evidence of record, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The February 1996 RO decision is final.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2000).

2.  Evidence received since the February 1996 final RO 
decision is not new and material; the veteran's claim of 
entitlement to service connection for low back strain is not 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran filed a claim for service connection for a low 
back strain in May 1995, asserting that he injured his back 
in April 1986.  In a February 1996 rating decision, the RO 
denied service connection for a low back strain on the basis 
that the veteran showed no diagnosis of a current back 
disability.  The RO notified the veteran of that decision but 
he did not initiate an appeal.  Therefore, the RO's decision 
of February 1996 is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2000).   

The evidence before the RO at the time of the February 1996 
decision included service medical records from the veteran's 
second period of active duty service (May 1985 to January 
1993), and several VA examination reports from August and 
September 1995.  The service medical records showed that the 
veteran was treated for a low back strain in April 1986 with 
a profile for light duty for 7 days.  The physical 
examination was negative for clinical abnormality with the 
exclusion of a noted "small amount of pain" during range of 
motion and lateral extension.  The diagnosis was reported as 
lower back muscle strain.  There was no further record of 
complaint or clinical finding with regard to the low back in 
the remaining service medical records.  The VA examination 
reports reflected findings of a normal examination of the 
spine with no diagnosed disability.  The September 1995 
examination report also stated that there was no objective 
evidence of pain on any range of motion movement and no 
neurological involvement of the lower extremities.  X-rays of 
the lumbar spine were interpreted as normal.

In October 1998, the veteran submitted a claim for service 
connection for a back condition.  He submitted private 
treatment records from December 1998, and the RO obtained VA 
outpatient records from June 1997 through August 1999.  In 
addition, subsequent to the February 1996 rating decision, 
the veteran's service medical records from his first period 
of active duty from August 1980 to August 1983 were 
submitted.  The RO reviewed the service medical records and 
the private and VA outpatient records and found no basis for 
reopening the veteran's claim.  This appeal followed.  

Applicable law provides that a claim which is the subject of 
a prior final decision may be reopened upon presentation of 
new and material evidence.  38 U.S.C.A. § 5108.  The analysis 
to be applied when a claim to reopen is presented begins with 
a determination whether there is evidence not previously 
submitted, which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself, or in 
connection with the evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  That 
is, if the evidence contributes to a more complete picture of 
the circumstances surrounding the origin of an appellant's 
injury or disability it should be considered, regardless 
whether it changes the original outcome.  Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998); Elkins v. West, 12 Vet. 
App. 209 (1999).  Further, when determining whether the claim 
should be reopened, the credibility of the newly submitted 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).  In addition, as pertinent to the instant case, 
the regulations provide that, where new and material evidence 
consists of a supplemental report from the service department 
received after the decision has become final, the decision 
will be reconsidered by the agency of original jurisdiction.  
38 C.F.R. § 3.156(c).  

In reviewing the evidence submitted subsequent to the January 
1996 RO decision, including the service medical records from 
the veteran's first period of active duty, the Board 
concludes that the veteran has failed to submit new and 
material evidence to reopen his claim.  The service medical 
records, which clearly constitute new evidence, do not 
provide any information that bears directly and substantially 
upon the issue of whether the veteran has a current 
disability of his low back.  The records are completely 
devoid of complaints or clinical findings regarding the low 
back.  Moreover, they offer nothing to contradict the VA 
examinations of 1995 which found no diagnosed disability of 
the veteran's low back.  The Board notes that, although these 
service records fall under the purview of 38 C.F.R. 
§ 3.156(c) as supplemental records, they were considered by 
the RO in its March 1999 decision, and the veteran was 
advised accordingly.  Therefore, in the circumstances of this 
case, the receipt of additional service records does not 
mandate a finding of new and material evidence sufficient to 
warrant reopening the veteran's claim.

With regard to the private and VA outpatient records, while 
they are also new in having not been previously considered, 
they are likewise not material for the purposes of reopening 
this claim for service connection for a low back strain.  The 
private clinical notes of December 1998 are specific to 
evaluation and treatment of the thoracic spine, but refer to 
the veteran having had a normal bone scan, including his 
lumbar spine.  The VA outpatient notes of August 1999 note 
complaints of low back pain with a question of peripheral 
neuropathy or degenerative joint disease and a reference to 
mild obesity.  The veteran was advised to return to the clinic 
in one year.  There was no diagnosed back disability and no 
reference to low back strain.  Accordingly, the Board finds 
that the evidence submitted with respect to the veteran's 
claim is not so significant that it must be considered in 
order to fairly decide the merits of the claim and the request 
to reopen is denied.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  

In reaching this determination, the Board views its 
discussion as sufficient to inform the veteran of the 
elements necessary to reopen his claim.  See Graves v. Brown, 
9 Vet. App. 172, 173 (1996).  In this regard, the above 
discussion informs the veteran of the steps he needs to 
fulfill in order to reopen his claim, and an explanation why 
his current attempt to reopen the claim must fail.


ORDER

New and material evidence having not been submitted to reopen 
a claim for service-connection for low back strain, the 
appeal is denied.


REMAND

At the outset the Board notes that the standard for 
processing claims for VA benefits was changed, effective 
November 9, 2000, with the signing into law of the Veterans 
Claims Assistance Act of 2000 (VCAA) (to be codified at 
Chapter 51 of United States Code), Public Law 106-475.  The 
VCAA removed the requirement for a claimant to submit a well-
grounded claim as well as passing into law the VA's duty to 
assist claimants in the development of their claims.  

The veteran served on two different periods of active duty.  
He served from August 1980 to August 1983 in the Army.  He 
later served from May 1985 to January 1993 in the Marines.  
The service medical records for the veteran's second period 
of service are copies of his records provided by him, and do 
not include an entrance or separation physical examination 
report.  Nor do the records contain any laboratory results.  
The RO's request for the veteran's service medical records, 
submitted to the National Personnel Records Center (NPRC) 
identified the veteran as having served in the Army for both 
periods of service listed, rather than indicating his service 
in the Marine Corps from 1985 to 1993.  It appears that a 
further request for the veteran's service medical records 
must be made that pertains to his Marine Corps service.  The 
Board has a duty to attempt to obtain any outstanding service 
medical records.  See VCAA, § 3(a), (to be codified at 
38 U.S.C. § 5103A); Hayre v. West, 188 F.3d 1327, 1332 (Fed. 
Cir. 1999).  Further, the veteran should be advised that he 
can submit other evidence to support his claim should no 
additional service medical records be found.

With regard to specific claims, the veteran's service medical 
records from his first period of service show that the 
veteran was treated for Hepatitis A in 1974, prior to his 
entry into service in 1980.  The record reflects no sequelae 
as a result of the hepatitis, and private laboratory reports 
from December 1998 reflect no abnormality regarding the 
veteran's blood chemistry.  However, while the veteran's 
service medical records listed his being treated for 
Hepatitis A, the March 1999 rating decision, in the body of 
the decision, discussed Hepatitis B.  It is imperative that 
the RO clarify in a supplemental statement of the case, the 
correct type of hepatitis that has been denied.  In addition, 
the veteran's service medical records show a finding of flat 
feet in May 1985, and acute gastritis in December 1990.  The 
veteran has not been evaluated by VA examination for either 
of these conditions.  

Accordingly, in light of the foregoing, the veteran's case is 
REMANDED to the RO for the following actions:

1.  The veteran should be contacted and 
requested to identify the names, 
addresses, and approximate dates of 
treatment for any VA or private health 
care providers who may possess additional 
records pertinent to his claims for 
service connection.  After securing any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
those treatment records identified, which 
have not been previously secured.  Any 
efforts to obtain the records must be 
documented in the claims file.  Any 
records received should be associated 
with the claims folder.

2.  The RO should again contact the NPRC 
to obtain the veteran's original service 
medical records for his period of service 
in the Marine Corps from May 1985 to 
January 1993.  Any attempts to obtain the 
records must be documented.

3.  If service medical records are not 
available for his Marine Corps period of 
service, the veteran must be advised that 
he can submit other forms of evidence in 
support of his claims, to include 
demonstrating that his hepatitis was 
aggravated by service.

4.  The veteran should be afforded VA 
examinations, as appropriate, to assess 
his claims for flat feet, hepatitis and 
chronic gastritis.  All indicated 
studies, tests and evaluations deemed 
necessary should be performed.  Copies of 
all pertinent records in the veteran's 
claims file or, in the alternative, the 
claims file, must be made available to 
the examiner for review.  In regard to 
the veteran's hepatitis, the examiner is 
requested to make specific findings as 
to: (1) whether there is any current 
evidence of hepatitis, if so, what type 
(A, B, or C); (2) if there is evidence of 
hepatitis, is there any evidence of onset 
during either period of service; or, (3) 
is there any evidence of aggravation of 
the disease by the veteran's two periods 
of service.  With regard to the veteran's 
claims of flat feet and chronic 
gastritis, the examiner is requested to 
provide an opinion, if either disorder is 
diagnosed, whether it is at least as 
likely as not that either, or both, 
disorders are related to the appellant's 
military service.   

5.  When the development requested has 
been completed the RO should again 
consider the veteran's claims for service 
connection.  Should any of the claims be 
denied, the RO must furnish the veteran 
and his representative with a 
supplemental statement of the case, with 
particular attention to identifying the 
correct type of hepatitis involved in 
this claim.  The veteran and his 
representative must be allowed an 
opportunity to respond to the 
supplemental statement of the case before 
returning the appeal to the Board for 
further review. 

6.  The veteran should be advised that 
failure to appear for an examination as 
requested can adversely affect his 
claims.  See 38 C.F.R. § 3.655 (2000).

The purpose of this remand is to obtain additional 
development, afford the veteran due process of law, and to 
comply with applicable VA regulations.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



		
	K. J. LORING
	Acting, Member Board of Veterans' Appeals

 



